Citation Nr: 0503388	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  98-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953, and from May 1955 to January 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May and June 1998, 
from the Jackson, Mississippi, Regional Office (RO), of the 
Department of Veterans Affairs (VA).

The Board issued a decision on entitlement to service 
connection for a lung disorder and for hypertension, along 
with entitlement to an increased evaluation for disabilities 
of the left-hand (frostbite) and right ear hearing loss, in 
September 1999.  The veteran was notified of that decision 
and he appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter the "Court").  The Court 
concluded, in a single-member order issued in May 2001, that 
the then-recently adopted Veterans Claims Assistance Act of 
2000 (VCAA) and the Court cases stemming from the VCAA 
applied to the veteran's claims.  Hence, the Court vacated 
the September 1999 Board decision, and remanded the claims to 
the Board for appropriate action. 

In June 2002, the Board fully addressed the claims of 
entitlement to a compensable evaluation for the residuals of 
frostbite of the left hand (granting a 20 percent evaluation) 
and entitlement to an increased evaluation for right ear 
hearing loss (denying the claim).  Thus, these claims are not 
before the Board at this time. 

In June 2002, the Board ordered further development of the 
two issues cited above.  Prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board Member or panel of Members could direct Board personnel 
to undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  As a 
result, in January 2004, the Board remanded this case to for 
the VCAA development requested in June 2002.

In written argument before the Board in July 2004, the 
veteran's representative appears to again raise the issue of 
entitlement to an increased evaluation for hearing loss.  
However, for reasons noted above, this issue is not before 
the Board at this time.  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  It appears that the 
representative was raising a new claim on behalf of the 
veteran, and this is REFERRED to the RO for appropriate 
action.  In that same statement, the representative also 
referenced pending claims for diabetes, a mental disorder, 
frozen feet, and arthritis.  These issues are also REFERRED 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has hypertension and a lung disorder.
 
2.  It is not shown that the veteran's hypertension or lung 
disorder is related to disease or injury incurred during 
service.

3.  It is not shown that the veteran's hypertension was 
manifested within the first post-service year.




CONCLUSIONS OF LAW

1.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that this condition was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307 and 3.309.  There is no such 
showing in this case.

A VA medical examination in February 2004 indicated essential 
hypertension and moderate chronic obstructive pulmonary 
disease (COPD).  Thus, there is medical evidence of current 
disability regarding both conditions.  

Regarding the issue of whether there is medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, the Board finds 
against both claims.  With regard to the lung disorder, a 
review of the veteran's service medical records is completely 
negative for any lung ailment during the veteran's two 
periods of active service.  Both of his separation physical 
examination reports are of record and neither describes any 
chronic lung ailment.  The report of a VA examination, 
conducted in July 1958, is likewise negative for complaints 
of, or history of, a lung ailment. 

With regard to the hypertension issue, a review of the 
veteran's service medical records is completely negative for 
any cardiovascular ailment, to include hypertension, during 
the veteran's two active periods of service.  Once again, 
both of his separation physical examination reports are of 
record and neither describes any cardiovascular ailment, to 
include hypertension.  The report of a VA examination, 
conducted in July 1958, is likewise negative for complaints 
of, or history of, a cardiovascular ailment, to include 
hypertension.  The Board finds that the service medical 
records are entitled to great probative weight and provide 
negative evidence against both claims. 

With regard to the issue of whether there is medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disabilities, the Board must again find 
against the veteran regarding both claims.  With regard to 
the lung disorder, a VA hospital summary, dated in November 
1994 (many years after service), shows the veteran admitted 
for respiratory failure secondary to pneumonia.  This 
summary, does not, however, contain any evidence or opinion 
which relates this episode of treatment to the veteran's 
remote military service.  VA outpatient treatment records, 
dated between September 1996 and January 1998, are likewise 
negative for any evidence or opinion which would link any 
current lung complaints to the veteran's military service.  
The veteran never stated that he had continuity of lung-
related symptomatology or treatment since service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

The veteran has alleged asbestos exposure during service, but 
he has not provided any specific details as to this exposure.  
Regardless, he has not been diagnosed with asbestosis, and no 
medical professional has linked the diagnosed COPD to prior 
asbestos exposure.

In his appeal to the Court, the veteran stated he had "bad 
breathing" from smoking cigarettes.  The 2004 VA examiner 
concluded the veteran's COPD was likely from long-standing 
cigarette smoking.  The record is not clear as to exactly 
when the veteran began to smoke cigarettes, but the history 
given in 2004 of a greater than 50-year history of smoking 
implies he may have begun such use during service.  However, 
legislation has been enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West 2002); see also Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998).  New section 1103 
applies only to claims filed after June 9, 1998.  Therefore, 
this claim, filed on June 24, 1998, cannot be considered on 
the basis of cigarette smoking.

With regard to the hypertension issue, VA outpatient 
treatment records, dated in December 1994, show a finding of 
increased blood pressure, and a recommendation that the 
veteran stay on a low salt diet and lose weight to help lower 
his blood pressure.  No formal diagnosis of hypertension was 
entered and the veteran was not given medication.  VA 
outpatient treatment records, dated between September 1996 
and January 1998, show the veteran on medication for 
hypertension.  No medical evidence or opinion shows a link 
between the current diagnosis of hypertension and his remote 
military service.  The Board finds that the post-service 
medical records provide negative evidence against the 
veteran's claims.  The veteran never stated that he had 
continuity of relevant symptomatology (high blood pressure 
readings) or treatment since service.  See Maxson, supra.

To assure the duty to assist was meet in this case, the 
veteran underwent a VA examination in February 2004 to 
determine the etiology of the disorders at issue.  Following 
examination, the examiner stated, in pertinent part:

The non-service connected conditions 
among other includes his lung condition, 
which has been diagnosed as [COPD] and 
essential hypertension and these two 
conditions did not pre-exist before he 
joined active military service or occur 
or get aggravated during his active 
military service.  These two conditions 
appeared about 16-18 years ago well after 
he left active military service. 

The Board finds that the VA medical opinion of February 2004 
is entitled to great probative weight and provides more 
negative evidence against these claims. 
 
After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claims.  Nothing in the 
extensive medical records supports the veteran's belief that 
these disorders were caused by service or anything the 
veteran was exposed to during his service many years ago.  
Further, extensive medical evidence, as cited above, provides 
negative evidence against the veteran's claims.

With regard to the veteran's own contention that he has these 
disorders related to service, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate his current disabilities to service.  
Simply stated, the veteran is not competent to provide a 
medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  He is not competent to 
associate his current disorder with his service nearly 50 
years ago.  The preponderance of the evidence is against both 
claims.                       

The Board notes it is not clear whether the veteran is 
alleging entitlement to service connection for these 
conditions based on prisoner of war (POW) status.  There are 
presumptions of service connection applicable to former POWs.  
See 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(5), and 3.309(c).  
However, the Board concluded in a November 1995 decision that 
the veteran was not a POW, and the RO concluded in an October 
1997 decision that new and material evidence had not been 
received to reopen the claim for POW status.  The veteran did 
not appeal either decision, and the Board cannot now, in the 
context of the service connection claims, revisit that issue.  
In other words, the finality of the prior determinations that 
the veteran is not a POW is now binding on the Board in 
considering these claims.

The Duty to Assist and Notify

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA was the basis of the Court's action in this case.  
In this regard, the Board must note that the VCAA was enacted 
after the Board issued a decision in this case regarding 
these issues in September 1999.     

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the claimant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a February 2004 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2004 letter, which was the express VCAA notice, told the 
veteran what information and evidence was needed to 
substantiate the claims.  The letter told the veteran what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the various Supplemental Statements of the Case 
(SSOCs) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran, most recently in 
March 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case in order to assist the veteran 
with the development of his claims.  Extensive medical 
records have been obtained by the RO.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  In April 2002, the veteran stated that 
he had nothing else to submit.  Beyond this, VA examinations 
were undertaken, with a medical opinion as to the etiology of 
his lung and hypertension conditions.  Further examination is 
not needed because there is no persuasive evidence that the 
claimed conditions may be associated with his military 
service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for hypertension is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


